          Case 1:19-cv-05567-AJN Document 1 Filed 06/14/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


State of Qatar,

                                     Plaintiff,               No. 19 Civ. 5567

v.
                                                            NOTICE OF REMOVAL
First Abu Dhabi Bank PJSC, Samba Financial
Group SJSC, and John Doe Defendants 1-20,

                                     Defendants.


       PLEASE TAKE NOTICE that Defendant Samba Financial Group SJSC (“Samba”), by

and through its counsel, hereby removes Index No. 153601/2019 filed in Supreme Court of the

State of New York, County of New York to the United States District Court for the Southern

District of New York, pursuant to 28 U.S.C. §§ 1441(a), 1441(d), 1446(a), the Foreign Sovereign

Immunities Act, the principles espoused in Grable & Sons Metal Products, Inc. v. Darue

Engineering & Manufacturing, 545 U.S. 308 (2005), and the Act of State Doctrine. Samba

appears solely for the purpose of removal and reserves all rights and defenses. As to grounds for

removal, Samba states as follows:

       1. On April 8, 2019, the sovereign State of Qatar (the “Plaintiff”) commenced a civil

action by filing a Complaint in the Supreme Court of the State of New York, County of New

York, under index number 153601/2019 (the “State Action”), against Samba and First Abu

Dhabi Bank PJSC (“FAB” and, together with Samba, “Defendants”). Copies of all process,

pleadings, and orders served upon Defendants are attached as Exhibit A-1 and Exhibit A-2, as

required by 28 U.S.C. § 1446(a).
          Case 1:19-cv-05567-AJN Document 1 Filed 06/14/19 Page 2 of 5



       2. Plaintiff completed service of the Complaint upon FAB on May 16, 2019, and upon

Samba on May 24, 2019.

       3. The Complaint (“Compl.”) alleges that Defendant, acting “in league with the

blockading countries” as foreign states, or as agents or instrumentalities of foreign states,

“launched a campaign of financial warfare against Qatar.” Compl. ¶ 3 (attached within Exhibit

A-1); see also id. ¶ 15 (Defendant FAB “has ties to the UAE government, and its largest

shareholders include the Abu Dhabi Investment Council and the Mubadala Investment Company,

which are sovereign wealth funds.”); id. ¶ 16 (Defendant Samba “has ties to the Saudi

government. Its largest shareholders include the government of Saudi Arabia and its sovereign

wealth funds.”).

       4. According to the Complaint, the goal of the alleged conspiracy was to devalue

Qatar’s national currency so that Qatar would “not have the financial ability to host the 2022

World Cup, . . . leav[ing] an opening for [Saudi Arabia and the UAE] to make a bid to host the

games as a regional event, instead of solely in Qatar.” Id. ¶ 55. The Complaint alleges that

Saudi Arabia and the UAE attempted to accomplish this goal by causing Defendants to offer

fictitious quotes for, and to engage in suspect transactions in, the Qatari Riyal and other Qatari-

based financial instruments. Id. ¶ 3. The Complaint further alleges that Saudi Arabia and the

UAE “coordinated a public relations campaign against Qatar” that was designed to “amplify the

effects of Defendants’ manipulative conduct and increase the economic pressure on Qatar.” Id. ¶

118.

       5. Based on the Complaint’s allegations, this Court has original jurisdiction over this

dispute—and the State Action is removable—for any of three independent reasons. First, as an

alleged “foreign state,” or as the agent or instrumentality of a foreign state, the Foreign




                                                2
            Case 1:19-cv-05567-AJN Document 1 Filed 06/14/19 Page 3 of 5



Sovereign Immunities Act guarantees Samba the “right to remove any civil action from a state

court to a federal court.” Verlinden B.V. v. Cent. Bank of Nigeria, 461 U.S. 480, 489 (1983).

Thus, removal is proper under 28 U.S.C. § 1441(d).

       6. Second, “federal-question jurisdiction will lie over state-law claims that implicate

significant federal issues.” Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S.

308, 312 (2005). The State Action implicates significant federal issues. Plaintiff, itself a

sovereign state, seeks the intervention of an American court to resolve a dispute between it and

two other nations (each an important U.S. ally), Saudi Arabia and UAE. The relations between

the United States and “other members of the international community must be treated

exclusively as an aspect of federal law.” Republic of Philippines v. Marcos, 806 F.2d 344, 352

(2d Cir. 1986). Thus, removal is proper under 28 U.S.C. § 1441(a).

       7. Third, the State Action is removable under the Act of State Doctrine.              “Every

sovereign state is bound to respect the independence of every other sovereign state, and the

courts of one country will not sit in judgment on the acts of the government of another, done

within its own territory.” Underhill v. Hernandez, 168 U.S. 250, 252 (1897). The Act of State

Doctrine raises the uniquely federal question whether it is proper for United States courts to sit in

judgment of a foreign state’s actions. See Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398,

424-25 (1964). Plaintiff’s State Action requires a court to make that precise determination—

namely, whether that court may sit in judgment of the sovereign acts of Saudi Arabia and the

UAE. That determination, if it must be made at all, is best made by a federal court. Thus,

removal is proper under 28 U.S.C. § 1441(a).

       8.    Defendants have not pleaded, answered, or otherwise appeared in the State Action.




                                                 3
          Case 1:19-cv-05567-AJN Document 1 Filed 06/14/19 Page 4 of 5



       9. This Notice of Removal was properly filed in this Court under 28 U.S.C. § 1446(a),

because the State Action is pending in the Supreme Court of the State of New York, County of

New York, which is located in this federal judicial district.

       10. This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure.

       11. This Notice of Removal was timely filed pursuant to 28 U.S.C. § 1446(b).

       12. FAB consents to the removal of the action to this Court, and will separately file with

this Court its Consent to Removal.

       13. A copy of this Notice of Removal and FAB’s Consent to Removal will be promptly

filed with the Clerk of Supreme Court of the State of New York, County of New York, as

required by 28 U.S.C. § 1446(d).

       14. Notice of the filing of this Notice of Removal will be given promptly to Plaintiff, as

required by 28 U.S.C. § 1446(d).

       15. By removing to this Court, Samba does not waive any available defenses or admit

any of the allegations made in the Complaint.




                                                  4
          Case 1:19-cv-05567-AJN Document 1 Filed 06/14/19 Page 5 of 5



Dated: June 14, 2019
New York, New York

                                     LATHAM & WATKINS LLP



                                     By: /s/ Michael Lacovara
                                         Michael Lacovara
                                         Joseph Serino, Jr.
                                         885 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 906-1200
                                         Facsimile: (212) 751-4864
                                         E-mail: michael.lacovara@lw.com
                                         E-mail: joseph.serino@lw.com

                                           Attorneys for Defendant
                                           Samba Financial Group SJSC




                                       5
